                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 137-3 Filed 04/28/21 Page 1 of 3 Page ID
                                                                                                                                               #:2923


                                                                                                               1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                   alan.kessel@troutman.com
                                                                                                               2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                   jeffrey.goldman@troutman.com
                                                                                                               3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                   kevin.crisp@troutman.com
                                                                                                               4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                               5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                               6   Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                               7   Facsimile: 949.622.2739
                                                                                                               8   Attorneys for Defendant
                                                                                                                   SMART KING LTD. and Defendant and
                                                                                                               9   Counterclaimant FARADAY&FUTURE INC.
                                                                                                              10                              UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                              12
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5




                                                                                                                   HONG LIU,                                        Case No. 2:20-cv-08035-SVW-JPR
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13                        Plaintiff,                  DISCOVERY MATTER
                                                                                                              14           v.                                       The Honorable Jean P. Rosenbluth
                                                                                                              15   FARADAY&FUTURE INC.,                             [PROPOSED] ORDER MODIFYING
                                                                                                              16   SMART KING LTD., JIAWEI                          APRIL 26, 2021 ORDER RE:
                                                                                                                   WANG, and CHAOYING DENG,                         PRIVILEGE ISSUES
                                                                                                              17                        Defendants.                 [Filed concurrently with Defendants’
                                                                                                              18                                                    Supplemental Brief]

                                                                                                              19                                                    Date:    April 29, 2021
                                                                                                                                                                    Time:    2:30 p.m.
                                                                                                              20                                                    Place:   Courtroom 690

                                                                                                              21 AND RELATED COUNTERCLAIM.
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   #115571159v1
                                                                                                                                  [PROPOSED] ORDER MODIFYING APRIL 26, 2021 ORDER RE: PRIVILEGE ISSUES
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 137-3 Filed 04/28/21 Page 2 of 3 Page ID
                                                                                                                                               #:2924


                                                                                                               1           The Court has considered the parties’ respective papers, evidence, and
                                                                                                               2   argument in connection with Defendant Smart King Ltd.’s (“Smart King”) and
                                                                                                               3   Defendant and Counterclaimant Faraday&Future, Inc.’s (“Faraday”) (collectively,
                                                                                                               4   “FF”) request that the Court modify its April 26, 2021 Order regarding the production
                                                                                                               5   of FF’s privileged information in this action (the “April 26 Order”). Having done
                                                                                                               6   so, and good cause appearing therefor, the Court hereby finds and modifies its April
                                                                                                               7   26 Order as follows:
                                                                                                               8           Faraday’s stipulation to the dismissal of the Second Amended Counterclaim’s
                                                                                                               9   (“SACC”) Fifth and Sixth Counterclaims, and stipulation to the dismissal of the
                                                                                                              10   SACC’s Eighth Counterclaim to the extent it seeks declaratory relief based upon the
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   Fifth and Sixth Counterclaims, and FF’s proposed stipulated dismissal and
                                                                                                              12   amendment of its Affirmative Defenses, as reflected in Exhibit A attached to FF’s
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   April 28, 2021 Supplemental Brief, exclusively limit both FF’s waiver of the
                                                                                                              14   attorney-client privilege and its ordered production of privileged information to the
                                                                                                              15   matters specifically enumerated and alleged in Paragraphs 55-59, 61, 65-66, and 69-
                                                                                                              16   70 of the SACC, which matters form the exclusive basis of FF’s Fifth Affirmative
                                                                                                              17   Defense for Reasonable, Good Faith, Non-Discriminatory, and Non-Retaliatory
                                                                                                              18   Termination.         Those    specifically   enumerated     matters    are   Plaintiff   and
                                                                                                              19   Counterdefendant Hong Liu’s (“Liu”) alleged (i) failure to lead FF to an IPO;
                                                                                                              20   (ii) failure to connect FF with investment banks; (iii) failure to assist FF when its
                                                                                                              21   Series A investor, Evergrande Health Industry Group backed-out of its funding
                                                                                                              22   commitment; (iv) failure to provide substantive advice as to the EVelozcity litigation,
                                                                                                              23   vendor concerns regarding indemnification, the records of internal FF meetings, and
                                                                                                              24   a potential reduction in FF’s workforce; and (v) harassment of FF’s equity incentive
                                                                                                              25   program manager and threat to fire FF’s outside legal counsel when it declined to
                                                                                                              26   provide him with grants at improper exercise prices.
                                                                                                              27           FF’s waiver does not extend to, nor is FF required to produce, any privileged
                                                                                                              28   information regarding the “compliance issues and violations of law” alleged in
                                                                                                                   #115571159v1                                   -1-
                                                                                                                                  [PROPOSED] ORDER MODIFYING APRIL 26, 2021 ORDER RE: PRIVILEGE ISSUES
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 137-3 Filed 04/28/21 Page 3 of 3 Page ID
                                                                                                                                               #:2925


                                                                                                               1   support of Liu’s Complaint’s Fourth Cause of Action for Wrongful Termination.
                                                                                                               2   See, e.g., Dkt. No. 1-1 [Compl.] at ¶¶ 5, 63, 69, 71, 75, 83, and 132-133.
                                                                                                               3           IT IS SO ORDERED.
                                                                                                               4
                                                                                                               5   DATED:                                               _______________________________
                                                                                                                                                                        The Honorable Jean P. Rosenbluth
                                                                                                               6
                                                                                                                                                                        United States Magistrate Judge
                                                                                                               7
                                                                                                               8
                                                                                                               9
                                                                                                              10
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11
                                                                                                              12
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13
                                                                                                              14
                                                                                                              15
                                                                                                              16
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   #115571159v1                                   -2-
                                                                                                                                  [PROPOSED] ORDER MODIFYING APRIL 26, 2021 ORDER RE: PRIVILEGE ISSUES
